The opinion of the court was delivered by
Valentine, J.:
This was an action brought by Josiah Kindt, sheriff of Republic county, against the board of county commissioners of said county, “For extra work in carrying meals to prisoners confined in jail, and otherwise attending to their wants,” during the winter and spring of 1874. The claim of the plaintiff is in fact for extra work in boarding prisoners. The plaintiff had to carry the provisions for the prisoners about fifty rods, and the water about one hundred and sixty rods. The cells of the jail were small, and inconvenient, and required extra work to keep them in good condition; and the weather was cold and disagreeable. Under the circumstances we think the county board might in their discretion have allowed the plaintiff extra compensation *158for his. extra trouble, but still we do not think that they were bound to do so. The plaintiff cannot claim extra compensation as a matter of right. The commissioners allowed the plaintiff compensation for boarding the prisoners at the rate of sixty cents per day for each prisoner. This is the amount fixed by law, (Gen. Stat. 477, § 3,) and the county board cannot be compelled to pay any more. (Atchison Co. v. Tomlinson, 9 Kas. 167.)
The judgment of the court below must be reversed, and cause remanded with the order that judgment be rendered in favor of the defendant below, and against the plaintiff for costs.
All the Justices concurring.